Title: From George Washington to George Reid, 6 August 1782
From: Washington, George
To: Reid, George


                  
                     Sir
                     Head Quarters 6th Augst 1782
                  
                  I have received your Letter of the 3d instant.
                  Comparing the Resolution of Congress of 18th of Octo. 81 with that of the 10th of Augst 1776 to which it refers, it would seem that the Canadian Refugees as well as volunteers, are included in that resolution under which the Commissaries have stopped Issuing their Rations—General Schuyler however, is best able to give you Information on this point, as the makg provision for store people, has been originally committed to his Direction—Hard as it may appear, that those poor Refugees, who have been driven from their Country for their Adherence to our Cause, should be denied the small pittance of provisions for their Subsistance; yet it is not in my power to contravene direct Resolutions of Congress.
                  If the Militia should be called into Service (of which I know nothing at present) they must probably be supplied with provisions, so long as in actual Service, by the Contractors, unless the State should provide for them, which I have no Expectation will be the Case.
                  Genl Stark has had no orders from me to take Command at the Northward, nor have I any Intimations from him of his Intentions—I am Sir Your Most hume Servt
                  
                     Go: Washington
                  
               